MARTIN, District Judge.
This is an appeal by importers from the Board of United States General Appraisers sitting at the port of New York.
The evidence shows that the imported articles are feather boas. The duty was assessed by the collector at 50 per cent, ad valorem, under paragraph 425 of the tariff act of July 24, 1897, c. 11, § 1, Schedule N, 30 Stat. 191 [U. S. Comp. St. 1901; p. 1675], The appraiser returned these articles for duty as “ornamental feathers, manufactured.”
The evidence shows, and I find the fact to be, that the boas in question are articles of wearing apparel made by stringing dressed feathers upon a cotton cord. The cord is of but little value; the chief value being feathers. If the feathers used in these articles were imported without being strung together, they would be classified as feathers dressed or otherwise advanced, and would be dutiable under said paragraph 425. Feather boas are articles not enumerated. They are manufactured of two materials, as before stated. The last clause of section 7 (Free Dist, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]) of said act provides:
“On articles not enumerated, manufactured of two or more materials, the duty shall be assessed at the highest rate at which the same would be chargeable if composed wholly of the component material thereof of chief value.”
The fact is the component material thereof of chief value is feathers, and, if the importation was composed wholly of feathers, the duty on' such feathers would be 50 per cent, ad valorem. Therefore an article thus composed should be assessed the same as dressed feathers at 50 per cent, ad valorem.
The decision of the Board of General Appraisers is affirmed.